Sawyer, C. J., concurring specially
This is an appeal from an order or judgment in a summary proceeding under section fifteen of Chapter I of the Act of 1850, concerning corporations, by a portion of the stockholders of a railroad corporation, to set aside an election of Directors. The section is as follows:
“ Hpon the application of any person or persons, or body corporate, that may be aggrieved by or may complain of any *32election held hy any corporate body, or any proceeding, act or matter in or touching the same, it shall be the duty of the District Judge of the district in which such election is held (reasonable notice having been given to the adverse party, or to those who are to be affected thereby, of such intended application) to proceed forthwith and in a summary way to hear the affidavits, proofs and allegations of the parties, or otherwise inquire into the matters or causes of complaints, and thereupon establish the election so complained of, or to order a new election, or make such order and give such relief in the premises as right and justice may appear to the said District Judge to require; provided, that the said Judge may, if the case appear to require it, direct the District Attorney of his district to exhibit one or more information or informations in the nature of a quo warranto in the premises.”
The respondents object that no appeal is authorized, and this Court, has no jurisdiction to entertain the appeal. I can see no answer to this objection. The proceeding was not bad under the Practice Act, and its provisions are inapplicable. The proceeding authorized by the section cited is special and summary, had before the Judge, as such, and not before the Court. The object, doubtless, is to give a speedy remedy, which may be pursued, in a perfectly clear case, at once before the Judge in vacation, wherever he may be found in the district at the time the emergency arises. The provision makes it “ the duty of the District Judge * * * to proceed forthwith and in a summary way to hear the affidavits, proofs and allegations of the parties,” etc. But it also permits him, in a case of great gravity or difficulty, or when the case is not clear—“if the case appear to require it”—to direct the District Attorney to exhibit an information in the nature of a quo warranto; that is to say, to require the proceeding to be had in the ordinary, regular, more deliberate and solemn mode provided in the Practice Act for determining such questions by the Courts of justice. But, so far as *33the special and summary proceedings under section fifteen are concerned, I think the parties are limited to the remedy as there given. It is complete within itself. It was, to my mind, clearly never contemplated that there would he an appeal. The proceeding is at chambers before the Judge, and not a proceeding of the Court as such. The fact that the papers were afterwards attached together and marked filed, and called a judgment roll by the clerk, does not change its character. The proceeding does not purport upon its face to be a Court proceeding, and there is nothing authorizing it as a Court proceeding.
If the parties choose to adopt this mode of redress, I think they must be content with the remedy afforded. I am of opinion, therefore, that the appeal should be dismissed. But as my associates have disposed of the case upon other than lurisdictional grounds, I will add that, whether the stock in question is regarded as an ordinary pledge or as a trust, I concur in the conclusion that Mr. McLanc was not entitled to vote upon it, upon the grounds somewhat generally stated in the fifth point of the opinion of Mr. Justice Rhodes and upon the authorities therein cited.